Barber, Judge
delivered the opinion of the court:
The merchandise is described in the invoice as “ silk Yantine scarfs.” They .were returned by the appraiser as “silk wearing apparel,” and assessed for duty as such by the collector at the rate of 60 per cent ad valorem under paragraph 402 of the tariff act of 1909. The importers protested, claiming they were dutiable as silk mufflers at the rate of 50 per cent ad valorem under paragraph 400 of the same act.
The material portions of the respective paragraphs are as follows:
402. * * * Veils or veilings, and articles made wholly or in part of any of the foregoing, * * * and articles of wearing apparel of every description, * * * 400. Handkerchiefs or mufflers composed wholly or in chief value of silk, finished or unfinished, if cut, not hemmed or hemmed only, * * *.
At the hearing before the board no evidence tending to show that the merchandise was commercially known as mufflers was offered. A sample of the importation received in evidence, and which is before us, consists of a woven silk article of light texture, about 45 inches square, and apparently hemmed on all sides. It is sufficiently transparent so as not to materially obstruct the vision of objects generally.
The only witness introduced before the board was an employee of the importers, who testified that he had seen these articles, which he said were used more by ladies than others, worn by them. Quoting his language, “folded most generally in three-corner sort of shawl shape, to wrap around the neck that way (illustrating), over the shoulders. Use them mostly under fur capes or coats, sort of an opera muffler.” He further testified that he never knew them to be used as veils, and that they were too heavy for that use.
*4The Board of General Appraisers overruled the protest and beld that the sample introduced was similar to articles passed upon by them in a prior decision, Abstract 26277 (T. D. 31788), in which they held, as appears by the record in this case, that the articles there involved were similar to scarfs worn by ladies over the shoulders, and that on account of their size and character they were not the kind of silk mufflers provided for in paragraph 400, but were silk scarfs, dutiable as silk wearing apparel under paragraph 402. Other than as stated in the board's opinion we have no information as to the merchandise involved in the decision cited by the board.
From what has appeared it is manifest that the disposition of this case depends upon the common meaning of the word “muffler” as used in paragraph 400.
Some applicable definitions of “muffler” taken from the dictionaries are as follows:
Standard:
A scarf of wool or silk worn about the throat.
Century:
A wrapper or scarf for the throat, usually of wool or silk; a large handkerchief so used.
Murray's Now English Dictionary:
A wrap or scarf (usually of wool of silk) worn round the neck or throat, by both men and women, for warmth.
Worcester:
A wrapper for the throat.
The Encyclopaedia Britannica (11th ed.) does not define “muffler,” but does define “scarf” as—
A narrow wrap for the neck or shoulders; the term is a wide one, ranging from a light band of silk, muslin, or other material worn by women as a decorative part of their costume to a warm knitted muffler of wool to protect the throat from cold.
Aided by the foregoing definitions wo are of opinion that the common understanding of the word “muffler,” as applied to an article of wearing apparel, refers to something worn round the neck or throat and, perhaps, mainly for warmth.
In T. D. 10864, decided in 1891, the Board of General Appraisers defined a “muffler” as—
A covering for the face; a wrapper used to envelop the head or neck.
The testimony referred to only shows some of the uses to which these so-called scarfs are put, and although the witness testified that they were sold to be used as a neck wrap for protection against the cold, we think that must be limited by his statement of the use to which he had actually seen them applied, concerning which wo have already quoted his testimony, and which was that they are used to wrap not only the neck but also the shoulders, which latter use is beyond that to which we think mufflers are commonly applied.
*5The size and texture of these Yantine scarfs, as evidenced by the exhibit before us, also suggest that they may have uses other than those mentioned by the importers’ witness, and an inspection of the sample might well be held to warrant the belief that they would be used as automobile veils by ladies.
But however this may be, we think the importers’ evidence has not overcome the presumption that the collector’s classification as silk wearing apparel was correct.
The judgment of the Board of General Appraisers is affirmed.